Case 1:16-cv-00375-FPG-JJM Document 95-14 Filed 03/25/19 Page 1 of 3




                EXHIBIT 14
    Case 1:16-cv-00375-FPG-JJM Document 95-14 Filed 03/25/19 Page 2 of 3
                                                                                             206

                  Minutes of the Meeting of the Ernnlovee Benefits Plan Committee


 Held at One M&T Plaza, Buffalo, New York on March 9, 2006 at 3:00 AM.

 Present:       Stephen J. Braunscheidel
                Mark Czarnecki
                Rene Jones
                Michael P. Pinto (conference call)
                Michael Spychala
                Brian Hickey(conference call)
 Present by
 Invitation:   Jeff Long
               Norbert H. Remus
               Ann Marie Odrobina
               Bob Truesdell
               Jim Olek
               Chuck Humphrey
               Ken Thompson
               Tom Pierce

Mr. Remus acted as Secretary for the meeting.

Investment Review
Pension Plan: Mr. Truesdell reviewed the investment results ofthe first quarter of 2006.

Retirement Savings Plan: Mr. Olek reviewed participation, contribution, inter-fund transfers, loans
and distribution activity/statistics for the fourth quarter 2005.

404(c) Compliance/Confidentiality Procedure
The Committee approved its intention to be 404(c)compliant and discussed the confidentiality
procedures regarding purchases and sales of MTB stock and the voting of shares for the annual
meeting. Mr. Braunscheidel indicated that he would discuss this issue at Management Group.

RSP Investment Policy and Investment Fund Options
Mr. Long discussed the need to have a formal investment policy statement for the plan. He indicated
that a draft is in process, however, the investment fund objectives should be an integral part of the .
policy. He indicated a desire to review the plan's funds to determine whether their investment
objectives were appropriate and to ensure that the funds are performing competitively. The Committee
also discussed the need to provide regular information and education to participants regarding
investments, and the need to determine an appropriate "default fund."

Ken Thompson and Tom Pierce of Me4T Investment Advisors advised the Committee of their
capabilities to perform a review ofthe plan's funds. The Committee authorized MTIA to complete a
review, asking that they work with the Benefits Department to formulate appropriate
recommendations. The Committee suggested that a self-directed discount brokerage option be
strongly considered.




                                                                                           HABIB0002779
   Case 1:16-cv-00375-FPG-JJM Document 95-14 Filed 03/25/19 Page 3 of 3
                                                                                         207



Mr. Remus reviewed the key aspects of the new Roth 401(k).

Pension/401(k) Redesign
Ms. Odrobina advised the Committee that statements describing participants frozen, accrued benefits
as of December 31, 2005 would be distributed before April 1, 2006. Additionally, statements and
communications to special groups (rehired retirees, employees working beyond their normal retirement
date, disability retirements) would be distributed prior to May L 2006. She also indicated that
communications were being prepared to solicit investment allocation elections for the RAA.


There being no further business, the meeting adjourned.




                                           Secretary of the Meeting




                                                                                      HABIB0002780
